Citation Nr: 1501534	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  11-26 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a fractured right middle finger, and residuals thereof.

2.  Entitlement to service connection for a fractured right ring finger, and residuals thereof.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1974 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for the claims on appeal.

The Veteran had a hearing before the undersigned Veterans Law Judge in October 2014.  A transcript of that proceeding has been associated with the claims file.

The Board observes that the Veteran initially disagreed with the denial of service connection for forearm and right hand numbness and service connection for right wrist and forearm fracture.  These issues (along with the issues of entitlement to service connection for fractures of the middle and ring fingers of the right hand) were addressed in a June 2011 statement of the case (SOC) which was mailed to the Veteran on August 29, 2011.  In his October 2011 substantive appeal, the Veteran limited his appeal to the denial of service connection for residuals of a fracture of the middle and ring fingers of the right hand.  Thus, the issues of entitlement to service connection for forearm and right hand numbness and service connection for right wrist and forearm fracture are not currently before the Board.  

The Board has reviewed the Veteran's Virtual VA and VBMS electronic claims file to ensure a total review of the evidence.

In October 2014, the Veteran submitted a claim for an increased rating for his service connected right 5th finger and service connection for eye and throat disabilities.  These matters are referred to the RO for appropriate action.  


REMAND

The Veteran suffered an in-service injury to his right hand in 1975, when he caught his right hand in an APC hatch.  

The Veteran appeared for VA examinations with the same VA examiner in June 2011 and September 2009.  The examiner characterized the Veteran's 1975 injury as a "crush injury" which yielded lacerations of the right third, fourth, and fifth fingers, with a fracture of the proximal phalanx shaft of the fifth finger.  The examiner diagnosed the Veteran with degenerative joint disease and carpel tunnel syndrome of the fingers of both hands.  The examiner concluded that the degenerative joint disease and carpel tunnel syndrome of the claimed right middle and right ring fingers were less likely than not related to the Veteran's active service.  The examiner noted that the Veteran has less dexterity and less strength in his right hand, in comparison to his left hand, secondary to the residuals of traumatic arthritis of the PIP joint of the right fifth finger.  The Veteran is already service connected for degenerative joint disease of right fifth finger PIP joint, by rating decision dated June 2011.  (As noted in the INTRODUCTION, the Board has referred the issues of entitlement to an increased rating for right fifth finger disability to the RO).

The Board acknowledges that the Veteran, by his September 2014 appellate brief, has requested a new VA examination on the basis that the VA examiner focused on the right fifth finger and did not concede that the right middle and right ring fingers were also injured in service.  

The Board agrees that a new VA examination is warranted.  Private treatment records dated the summer of 2010 reflect "periosteal reaction involving the proximal phalanges of the fourth and fifth digits," possibly related to inflammatory arthritis (emphasis added).  Private treatment records dated October 2010, reviewing radiographs, note "small, probable osteochondroma is seen along the proximal phalanx of the fifth finger.  Non-aggressive periosteal thickening is seen along the proximal fourth phalanx."  The records further reflect: "abnormal bone formation the volar over aspect of the little finger proximal phalanx.  He has a similar finding on his ring finger.  This looks similar to either heterotopic ossification or calcification of his soft tissues in these fingers" (emphasis added).  The prior VA examinations have not acknowledged the facts contained in these private treatment records suggesting a similarity between the Veteran's ring and service-connected fifth finger.  The Board finds a new VA examination necessary, to address the 2010 private treatment records, specifically any findings regarding the Veteran's right ring finger.

Accordingly, the case is REMANDED for the following action:

1.  Provide the claims file to an appropriate VA examiner.  Ask the examiner to review the Veteran's complete claims file, including this remand, and all other relevant records.  

If the examiner feels that another examination is necessary to respond to the below inquiry, one should be scheduled.  The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

The examiner is requested to opine as to it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's right middle and right ring finger conditions are either:

(a) etiologically related to his active service (to include his right hand injury), or 
(b) secondary to, or aggravated by, his service connected right fifth finger disability.  

Particular attention is directed to private treatment records dated the summer of 2010 that reflect periosteal reaction involving the proximal phalanges of the fourth digit, possibly related to inflammatory arthritis, and private treatment records dated October 2010 that note: "non-aggressive periosteal thickening is seen along the proximal fourth phalanx."  The October 2010 records further reflect: "abnormal bone formation the volar over aspect of the little finger proximal phalanx.  He has a similar finding on his ring finger.  This looks similar to either heterotopic ossification or calcification of his soft tissues in these fingers" (emphasis added).  

The examiner should provide a complete rationale for any opinion provided.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

2.  After the above is complete, review evidence of record to date and readjudicate the Veteran's claim.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

